Title: From George Washington to Bryan Fairfax, 15 May 1798
From: Washington, George
To: Fairfax, Bryan



Dear Sir,
Mount Vernon 15th May 1798

Herewith, I send you Letters of introduction to Gentlemen with whom I occasionally correspond, agreeably to my promise.

I also send you a Genealogical account of the family of Fairfax, which was presented to me by the Earl of Buchan through Mr Lear (who carried a letter of introduction from me to his Lordship when he went to England four or five years ago) thinking it might be satisfactory to you as head (of at least one branch) of the family to be possessed of.
Mrs Washington & myself propose (on friday or Saturday next) making a visit to Dr Stuart’s, from whence we shall proceed to the Federal City, and do not expect to return from thence until about Saturday or Sunday week. If you expect not to be embarked before that time, we will call as we return and wish you a pleasant passage; but if your embarkation is likely to take place at an earlier day—we will between this & friday, in a morning’s ride come up for that purpose. Our compliments are presented to Mrs Fairfax &ca and I am, at all times Dear Sir Your sincere friend, and Affecte Humble Servt

Go: Washington

